359 F.2d 68
ISTHMIAN LINES, INC., Claimant of the S.S. STEEL VOYAGER and United States of America, Appellants,v.WARRIOR & GULF NAVIGATION COMPANY, Appellee.
No. 22351.
United States Court of Appeals Fifth Circuit.
April 12, 1966.

George W. Healy, III, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., James H. Roussel, New Orleans, La., for Isthmian Lines, Inc.
John C. Eldridge, Morton Hollander, Robert V. Zener, Attys., Dept. of Justice, John W. Douglas, Asst. Atty. Gen., Louis C. Lacour, U. S. Atty., Washington, D. C., for the United States.
George B. Matthews, Lemle & Kelleher, New Orleans, La., A. D. Fulmer, of counsel, for Warrior & Gulf Nav. Co.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The District Court concluded that the negligence of the SS Steel Voyager was the sole proximate cause of the collision and resultant damage which forms the subject matter of this litigation. This resulted in a decision in favor of Warrior & Gulf, libellant, and against appellants, Isthmian Lines, Inc., owner and claimant of the SS Steel Voyager, and the United States, owner of cargo laden on the SS Steel Voyager, as intervenor to recover its general average expenses. We find ourselves in agreement with this conclusion of the District Court. We are persuaded that it has solid foundation in fact. See Warrior & Gulf Navigation Company v. The S. S. Steel Voyager, E. D., La., 1964, 237 F. Supp. 200.


2
Affirmed.